Title: Thomas Jefferson to Charles Yancey, 29 August 1814
From: Jefferson, Thomas
To: Yancey, Charles


          Sir  Monticello Aug. 29. 14.
          I thank you for your letter of the 22d and the information it contained. your proposal of continuing to favor me with the occurrences, now become doubly interesting, cannot but be acceptable; while I fear it would not be in my power to offer any thing interesting in exchange for your favors. here we believe ourselves free from danger, and all our young men therefore are thronging to the standard of their country. the silver greys who remain, will of course have to keep their eye on any danger which might arise within their houshold, of which however there is not the least apprehension.Accept the as My son in law &
			 grandson are already set out for the field, and
			 my grand-son in law, mr Bankhead, is now setting out, and will be the bearer of this. if I were able either to walk or ride I would join them. mr Bankhead goes as a volunteer, without any commission. if you can befriend him with any birth better than that of the ranks it would be thankfully acknoleged. you know him personally I believe, and therefore I need add nothing more than the assurances of my great esteem & respect and wishes for your health and success
          Th:
            Jefferson
         